Citation Nr: 1547257	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1979 to December 1979 and the Air Force from April 1980 to July 1980, from July 1980 to March 1985 and from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California. 

In the July 2010 rating decision, the RO denied the claims for entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

The Veteran filed a timely notice of disagreement in June 2011.  In November 2011 the RO issued a statement of the case (SOC) with respect to the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  
In December 2011 the Veteran filed a substantive appeal (VA Form 9).  Also, in November 2011 the RO issued a rating decision granting service connection for bilateral hearing loss, and tinnitus.  However, because the RO fully granted the issues of entitlement to service connection for hearing loss and tinnitus, they are not before the Board.  The RO, however, certified the appeal of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to the Board in January 2014.   

In June 2015 a Video Conference Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral peripheral neuropathy, which developed years after service, due to in-service toxin exposure.

VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2015).  

The Board notes that the Veteran did not waive AOJ jurisdiction of the July 2015 statement by Dr. J. D., or the June 2015 environmental evidence.  As such AOJ consideration of that evidence is necessary.  38 C.F.R. § 20.1304.

Additionally, at the Board hearing, the Veteran noted being treated by a neurologist at the University of California Irvine Medical Center.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

With respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the Veteran has submitted evidence, and/or reported that he was treated for peripheral neuropathy by Dr. J. D., Dr. W. D., Dr. V. W., Dr. A. G., Dr. R. T., and Dr. D. D.   After obtaining the relevant medical evidence, the AOJ is asked to review the evidence and conduct any other development as deemed necessary.  

During his June 2015 Board hearing, the Veteran claimed exposure to various toxins, to include polychlorinated biphenyls (PCBs), Agent Orange, Agent White, Agent Blue, Silvex, Tordon 101, mustard gas and sarin, particularly while stationed at Fort McClellan, Maxwell Air Force Base and Gunter Air Force Base.  The Veteran also submitted various environmental reports in June 2015.  With respect to the duty to assist the Veteran in obtaining evidence of exposure to certain toxins while stationed at Fort McClellan, Maxwell Air Force Base and Gunter Air Force Base, it does not appear from the available evidence that any efforts have been made to obtain records of potential exposure to the aforementioned chemicals.  The AOJ should attempt to verify, to the extent possible, whether there is a likelihood of said exposure.  

VA has amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era. See 38 C.F.R. § 3.307(a)(6)(v). This change established a new basis of entitlement for VA compensation benefits based on a presumptive basis, since proof of the Veteran serving around the proper aircraft would mean his exposure to Agent Orange is now presumed and this is no longer a factual issue for which he must produce evidence of actual exposure. See, e.g., Spencer v. Brown, 4 Vet. App. 283, 288-90 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (upon a showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S. S. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously denied claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ is asked to conduct the necessary development to determine whether the Veteran regularly and repeatedly operated, maintained, or served onboard C-123 aircraft, known to be used to spray an herbicide agent during the Vietnam Era.      See 38 C.F.R. § 3.307(a)(6)(v).  If the AOJ is unable to verify said exposure, a negative finding to that effect is required. 

2. The AOJ is asked to verify whether the Veteran was exposed to toxins, as he reported during his Board hearing and with his June 2015 submittal of environmental reports, to include polychlorinated biphenyls (PCBs), Agent Orange, Agent White, Agent Blue, Silvex, Tordon 101, mustard gas and sarin, particularly while stationed at Fort McClellan, Maxwell Air Force Base and Gunter Air Force Base.  If the AOJ is unable to verify said exposure, a negative finding to that effect is required. 

3. Ask the Veteran to provide a release for relevant records of treatment from the neurologist from the University of California Irvine Medical Center referenced in the Board Hearing, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal, to include  Dr. J. D., Dr. W. D., Dr. V. W., Dr. A. G., Dr. R. T., and Dr. D. D.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

4. After the development requested above has been completed to the extent possible, to include obtaining a VA examination if deemed warranted by the AOJ, the case should again be reviewed by the AOJ on the basis of all of the record evidence, to include consideration of the June 2015 environmental reports and the July 2015 statement of Dr. J. D., which the Veteran submitted after the November 2011 SOC.  

5. If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




